Citation Nr: 1638989	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-46 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected pes planus with plantar fasciitis.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected pes planus with plantar fasciitis.

8.  Entitlement to service connection for bilateral Achilles tendinitis, to include as secondary to service-connected pes planus with plantar fasciitis.

9.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected pes planus with plantar fasciitis.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for Meniere's disease.

13.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

14.  Entitlement to a disability rating in excess of 30 percent for pes planus with plantar fasciitis.

15.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Daniel Smith, Esq.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to June 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple decisions by Department of Veterans Affairs (VA) Regional Offices (RO).  

On a November 2010 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  He was scheduled for such a hearing in February 2016.  However, in a February 2016 letter, the Veteran indicated that he no longer wanted a hearing.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

The Board notes that the Veteran was initially denied entitlement to service connection for bilateral hearing loss in a September 2010 rating decision.  The Veteran did not file a timely notice of disagreement to this decision.  The RO determined that this decision was final.  However, in July 2011, the Veteran submitted a statement contending that he had been provided with hearing aids, and that he was unable to hear in his right ear.  Upon review, the Board finds that this is new and material evidence, and was associated with the Veteran's claims file within the one year appeal period following the September 2010 rating decision.  See 38 C.F.R. § 3.156(b) (2016).  As such, the September 2010 rating decision was not final.  See 38 C.F.R. § 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The issues of entitlement to service connection for a left knee disorder, a bilateral ankle disorder, bilateral Achilles tendinitis, and a left hip disorder, all to include as secondary to service-connected pes planus with plantar fasciitis, entitlement to service connection for bilateral hearing loss, headaches, and Meniere's disease, and entitlement to a disability rating in excess of 30 percent for pes planus with plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that withdrawal of the appeal for the issues of entitlement to service connection for a low back disorder and a right knee disorder, and entitlement to TDIU is requested.

2.  The Board denied the Veteran's claim for entitlement to service connection for a left knee disorder in a September 1993 decision.

3.  Since the September 1993 Board decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial of entitlement to service connection for a left knee disorder, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.

4.  The Veteran is assigned a 10 percent evaluation for his service-connected tinnitus, the maximum schedular evaluation available for that disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  A September 1993 Board decision that denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (a) (2014).

5.  Evidence received since the September 1993 Board decision is new and material and the claim of service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 38 C.F.R. § 20.1105 (2014).

6.  The criteria for an evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Asist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to his petition to reopen the claim of entitlement to service connection for a left knee disability, in view of the Board's decision to reopen the Veteran's claim for entitlement to service connection for a left knee disorder, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary.  With respect to the Veteran's claim for an increased rating for tinnitus, VA's duties to notify and assist do not apply, as the issue is decided as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding that the Veterans Claims Assistance Act has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive).  

II.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeals of entitlement to service connection for a low back disorder and a right knee disorder and entitlement to a TDIU; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are therefore dismissed.

III.  Claim to reopen

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103 (2016).  Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). For purposes of the new and material analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In a September 1993 decision, the Board denied the Veteran's claim for entitlement to a left knee disability.  The Board found that, while Veteran suffered an acute and transitory left knee injury during service, it fully resolved without any residual disability.  The Board noted that a knee disorder had not been demonstrated medically subsequent to service.  This decision is final.  38 C.F.R. §§ 3.160(d), 20.1100.

Since the Board's September 1993 decision, relevant evidence has been added to the record.  In September 2008, the Veteran was provided with a VA examination.  The examiner noted that the Veteran wore a brace on his left knee and diagnosed left patellar tendonitis.  This evidence reflects that the Veteran has a currently diagnosed left knee disability.  In addition, the Veteran now contends that his left knee disability is secondary to his service-connected pes planus with plantar fasciitis.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen service connection for left knee disorder.

IV.a.  Increased rating claim - Tinnitus

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

The Veteran seeks an increased evaluation for his service-connected tinnitus. Service connection for tinnitus was originally granted in a September 2010 rating decision and a 10 percent evaluation was assigned effective December 14, 2009.

Pursuant to the Rating Schedule, a 10 percent evaluation is assigned for tinnitus.  38 C.F.R. § 4.87, Diagnostic 6260.  Only a single evaluation may be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Id. at Note (2); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  A higher evaluation for tinnitus is not available.  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for that disability.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher evaluation or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

IV.b.  Extraschedular considerations

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  This is done by comparing the level of severity and symptoms of the service-connected disability with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, then the disability picture is contemplated by the Rating Schedule and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tinnitus with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports a ringing in his ears.  The Board notes that tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, the Veteran reports that he experiences ringing that causes him difficulty hearing.  This is the precise symptomatology and effects contemplated by schedular criteria.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

IV.c.  TDIU considerations

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for TDIU due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 

In this case, as noted above, the Veteran has withdrawn his formal claim for TDIU.  Nevertheless, the Board has considered whether the Veteran is entitlement to TDIU under the holding in Rice.  In this case, there is no evidence that the Veteran's service-connected disabilities render him unable to secure or maintain gainful employment.  In fact, at a VA examination provided in July 2016 in connection with his service-connected psychiatric disorder, the Veteran reported he was employed as a lead medical support assistant at the Saginaw VA, where he had worked since May 1999.  As such, a TDIU is not warranted.


ORDER

The appeal of the issue of entitlement to service connection for a low back disorder is dismissed.

The appeal of the issue of entitlement to service connection for a right knee disorder is dismissed.

The appeal of the issue of entitlement to service connection for TDIU is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.  To this extent only, the appeal is granted.

An initial evaluation in excess of 10 percent for tinnitus is denied. 


REMAND

The Veteran has contended that he has hearing loss that is related to in-service noise exposure.  His DD214 reflected that his military occupational specialty (MOS) was an M1 Armor Crewman.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veteran's MOS has a high probability of exposure to hazardous noise.  As such, in-service noise exposure is conceded.  He was provided with a VA examination in June 2010. At that time, the examiner opined that, as the Veteran's only significant noise exposure was in the military, it was at least as likely as not that his hearing loss was related to service; however, audiogram results revealed that the Veteran did not have hearing loss pursuant to VA regulations.  38 C.F.R. § 3.385 (2016).  Therefore, service connection was denied in a September 2010 rating decision.

In statements received by VA since the June 2010 examination, the Veteran has contended that his hearing loss has worsened.  As the Veteran may have a hearing loss meeting VA criteria since his hearing has worsened, the VA should provide him with another VA examination to determine the current severity of his hearing loss.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  

The Veteran has contended that he had Meniere's disease as a result of noise exposure in service.  The Veteran has a current diagnosis of Meniere's disease.  See January 2013 VA medical record.  In correspondence received in April 2016, the Veteran's representative submitted a study suggesting a relationship between noise exposure and balance disorders.  In addition, a July 2016 VA medical record reflects that the medication required to treat the Veteran's service-connected psychiatric disability may exacerbate his Meniere's disease.  As such, the Board finds that the Veteran should be provided with a VA examination to determine whether the Veteran's Meniere's disease is related to service or to a service-connected disability.

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With regard to headaches, the Veteran has contended that they are secondary to tinnitus, hearing loss or to Meniere's disease.  He was provided with a VA examination in January 2013.  The examiner opined that it was less likely as not that the Veteran's headaches were proximately due to or the result of the Veteran's service-connected tinnitus or his hearing loss.  The examiner provided the rationale that, based on the review of medical literature tinnitus/hearing loss are not listed as etiological factor for headache.  The Board finds that the VA examination is inadequate, as the examiner did not address whether hearing loss or service-connected tinnitus aggravated his headaches.  In addition, an opinion should be provided as to whether the Veteran's Meniere's disease causes or aggravates his headaches.  

The Veteran has contended that he has bilateral ankle, left knee, and left hip disorders secondary to his service-connected pes planus with plantar fasciitis.  In addition, he claims that he has Achilles tendonitis secondary to his service-connected pes planus with plantar fasciitis.  The Veteran was provided with a VA examination in January 2008.  The examiner found that the Veteran had normal hips, knees, and ankles.  However, since that time, the Veteran has been diagnosed with Achilles tendonitis and left patellar tendonitis.  In addition, he has reported ongoing pain in his left hip.  As such, the Veteran should be provided with a VA examination to determine whether any current disorders of the left knee, ankles, left hip or Achilles tendonitis are secondary to his service-connected pes planus with plantar fasciitis.  

The Veteran contends that his service-connected bilateral pes planus with plantar fasciitis is more severe than is reflected by his current 30 percent disability rating.  The criteria for the next higher disability rating-50 percent disability rating-includes marked inward displacement and severe spasm of the tendo achillis on manipulation.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  As the Board is remanding the issue of entitlement to service connection for Achilles tendonitis for an examination, a decision on the issue of entitlement to a higher rating for bilateral pes planus with plantar fasciitis must be deferred since the examination may provide evidence relevant to the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a VA audiologist.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether the Veteran has a current hearing loss under VA regulations.  In so doing, the examiner must provide numeric interpretation of any hearing tests conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz and provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85 (2016).  If current hearing loss is found, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the current hearing loss is related to the Veteran's military service, to include conceded acoustic trauma.

The examiner must provide a rationale for the opinion provided. 

The absence of evidence of treatment for a hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports of symptoms, the examiner should provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the etiology of his Meniere's disease.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's Meniere's disease had its onset in service or is otherwise the result of a disease or injury in service, to include in-service noise exposure (please address the July 2016 VA medical record);

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's current Meniere's disease has been caused (in whole or in part) or aggravated by the medication required to treat his service-connected psychiatric disability.

If the Veteran's Meniere's disease has been aggravated by the medication required to treat his service-connected psychiatric disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  

The absence of evidence of treatment for Meniere's disease in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine the etiology of his headaches.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's headaches had their onset in service or are otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's headaches have been caused (in whole or in part) or aggravated by hearing loss, Meniere's disease, or service-connected tinnitus.

If the Veteran's headaches have been aggravated by hearing loss, Meniere's disease, or service-connected tinnitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  The absence of evidence of treatment for headaches in the Veteran's service treatment records cannot, standing alone, serve as the rationale for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the severity of his service-connected pes planus with plantar fasciitis and the etiology of any left knee, left hip, bilateral ankle or Achilles tendon disorders.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine the current severity of the Veteran's pes planus with plantar fasciitis.

With regard to any Achilles tendon symptoms, the examiner is asked to opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Achilles tendon issue is a symptom of his service-connected pes planus with plantar fasciitis (please note that the rating criteria for this disability includes marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthotic shoes or appliances).

If not a symptom of the service-connected pes planus with plantar fasciitis, the examiner is asked to opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any Achilles tendon disorder is directly related to the Veteran's military service?

If the Achilles tendon disorder is not a symptom of the service-connected pes planus with fasciitis and is not directly related to military service, the examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) the Achilles tendon disorder is caused or aggravated by the service-connected pes planus with plantar fasciitis.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the Achilles tendon disorder prior to aggravation.

With respect to the disorders of the left knee (to include left patellar tendonitis), left hip, and bilateral ankle, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that any disorders of the left knee (to include left patellar tendonitis), left hip, or bilateral ankle, had its onset in service, or had its onset in the year immediately following any period of service (in the case of arthritis), or is otherwise the result of a disease or injury in service.  

If none of the disorders are directly related to the Veteran's military service, the examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that any disorders of the left knee (to include left patellar tendonitis), left hip, or bilateral ankle has been caused or aggravated by his service-connected pes planus with plantar fasciitis.

If any disorder of the left knee (to include left patellar tendonitis), left hip, bilateral ankle, or Achilles tendon (to include Achilles tendonitis) has been aggravated by his service-connected pes planus with plantar fasciitis, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  The absence of evidence of treatment for a disability in the Veteran's service treatment records cannot, standing alone, serve as the rationale for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


